 Case 5:19-cv-05026-LLP Document 45 Filed 06/11/19 Page 1 of 2 PageID #: 476



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                     WESTERN DIVISION



                                            *


DAKOTA RURAL ACTION;                        *       CIV 19-5026
DALLAS GOLDTOOTH;                           *
INDIGENOUS ENVIRONMENTAL                     *
NETWORK; NDN COLLECTIVE;          *
SIERRA CLUB; and NICHOLAS TILSEN; *
                                             *


              Plaintiffs,                    *
       vs.                                   *                 ORDER
                                             *


KRISTINOEM,in her official capacity as       *
Governor of the State of South Dakota;       *
JASON RAVNSBORG,in his official              *
capacity as Attorney General; and            *
KEVIN THOM,in his official capacity as       *
Sheriff of Pennington County,                *

              Defendants.                    *
                                             *




       The Court has just received a request from Sarah Mearhoff, the South Dakota Capitol
correspondent for Forum News Service, for the use of certain devices during the June 12, 2019,
Court proceedings at 3:00 P.M., in Rapid City, South Dakota,in this action. The Court is granting
permission for the purposes of this hearing only as follows:

       rr IS ORDERED:


       1.      Applicant, Sarah Mearhoff, may take her laptop into the courtroom. The
               laptop is to be used so that it will not disturb the proceedings. The laptop
               will not be used to record, photograph, or livestream the proceedings.

       2.      Ms. Mearhoff may take her iPhone into the hearing so that she can use the
               iPhone for the first time once the hearing is eoncluded. Concluded means
               finally concluded and it does not mean if there is a recess and it does not
               mean that it can be used during the recess or after the recess. The iPhone
               cannot be used to take photos or videos of the court proceedings.
Case 5:19-cv-05026-LLP Document 45 Filed 06/11/19 Page 2 of 2 PageID #: 477



     3.     Ms. Mearhoff may bring a recorder to the proceedings so that she can more
            accurately quote sources for whatever story she writes. That recording may
            not be published, distributed, or disseminated during or after the Court
            proceedings. The recording device is to be audio only with no video
            capability.

    4.      No Twitter or Twitter-feed is allowed in the courtroom, that request being
            denied.


     Dated this         of June, 2019.

                                         BY THE COURT:




                                         Lawrence L. Piersol
                                         United States District Judge
ATTEST:
MATTHEW W.THELEN CLERK
